DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2021 and 12/15/2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The amendment is to clarify that the coating step would be at some point (step zero,  one a half, or two and a half etc.) before the magnet would be enclosed between the inner and outer layers and avoid the issue that a sixth step would have to occur after the fifth step, where in the fifth step the inner layer and the outer layer are assembled with the aligner magnet in between and thus the magnet would not have been able to be coated after such a step.
The application has been amended as follows: 
Claim 18. The method of claim 10, further comprising: an additional step of coating the aligner magnet.

Reasons for Allowance
Claims 10, 13-16, 18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or render obvious a method of sequential steps of providing an attachment form to a dental mold, the attachment form having an enlarged size greater than a size of a magnetizable component that is to be attached to a select one of the teeth, fabricating an inner layer by thermoforming a sheet to correspond to a size and shape of at least a portion of an exterior of the dental mold with the attachment form such that the inner layer has a recess corresponding to the attachment form, placing an aligner magnet on the recess of the inner layer such that the magnet directly contacts an outer exterior surface of the inner layer, fabricating an outer layer by thermoforming a further sheet to correspond to a size and shape of an exterior of the inner layer and the aligner magnet, the outer layer having one continuous recess that houses both the aligner magnet and the recess of the inner layer, assembling the inner layer within the outer layer wherein the inner layer is fused to the out layer in combination with the other claim limitations as recited in claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW P SAUNDERS/Examiner, Art Unit 3772                                                                                                                                                                                                        03/12/2022
/EDWARD MORAN/Primary Examiner, Art Unit 3772